NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ELIZABETH DENBY MARSHALL,                   )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2917
                                            )
MICHAEL J. MULLAUGH and BANK OF             )
NEW YORK MELLON, as PERSONAL                )
REPRESENTATIVES of THE ESTATE               )
OF PEGGY A. DENBY, DECEASED,                )
                                            )
             Appellees.                     )
                                            )

Opinion filed February 14, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Michael T. McHugh, Judge.

Theodore L. Tripp, Jr., and Jamie B.
Schwinghamer of Hahn Loeser & Parks LLP,
Naples; Kenneth E. Kemp, II of Patrone &
Kemp, P.A., Fort Myers, for Appellant.

Jennifer R. Dixon of Lowndes, Drosdick,
Doster, Kantor & Reed, P.A., Orlando, for
Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, KELLY, and SALARIO, JJ., Concur.